DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-9, 11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlsson (WO 2008/076009).
Carlsson discloses a tool carrier, comprising: a harness system (10) having at least one shoulder strap (11), and a waist belt (13); a guard provided with a main board (20), a sliding structure at a top of the main board (22/23) and a suspension structure at a bottom of the main board (17), the main board formed with a main plane, the sliding 
Below is an annotated portion of Figure 4 of Carlsson (WO 2008/076009) in order to aid 

    PNG
    media_image1.png
    452
    571
    media_image1.png
    Greyscale





Carlsson further discloses a tool carrier, comprising: a harness system (10) having at least one shoulder strap (11) and a waist belt (13) and defining a front to back direction; a guard (20) provided with a sliding hole extending generally in the front to back direction (see annotated Figure above; term “generally” eliminates the need for the sliding hole to be exactly in the front to back direction) at a top thereof (24) and a suspension structure for hanging a tool (17); and a bearing belt (16/25) passing through the sliding hole of the guard and having two opposite ends being connected to the harness system respectively, the bearing belt forming a bending line as engaging with the sliding hole, the bending line extending generally along the front to back direction but with an acute angle to the front to back direction as observed from a top side (see Figs. 2-4).  
Carlsson further discloses the harness system has two shoulder straps (11s), a chest buckle connecting the two shoulder straps on a front side (11a, 11b) and a backplane connecting the two shoulder straps on a back side (12), the two opposite ends of the bearing belt is connected to the backplane and the chest buckle, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (WO 2008/076009). 
Carlsson discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular angle as claimed.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the angle as claimed between 0-60 or 25-35 degrees, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the angle as claimed between 0-60 or 25-35 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (WO 2008/076009) as applied to claim 1 above, and further in view of Latiolais (US 6158636).
Carlsson discloses all limitations of the claim(s) as detailed above except does not expressly disclose the elastic band as claimed.
However, Latiolais teaches a similar device where components are connected together via elastic bands (3) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use elastic bands to connect the guard and waist belt, since it .


Response to Arguments
8.	Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
	Applicant argues that the hole in the WO ‘009 reference does not extend in the front to back direction but rather in the side to side direction. This argument has been considered, however is not persuasive in light of the claims failing to define what the front to back direction is intended to be. As noted in the annotated Figure 4 presented above, the front face of the guard panel to the back face of the guard panel in WO ‘009 can reasonably be considered the front to back direction and when interpreted as such, the sliding holes extend generally in that direction, where the term ‘generally’ eliminates the need for it to be exact. The same goes for the bending line created by the bearing belt as it wraps through the sliding hole 24.
	For the reasons stated above, as well as those set forth in the rejections above, applicant’s arguments and amendments are not persuasive and the rejections are maintained.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
November 8, 2021